



CONSOL Energy Inc.
CNX Center
1000 CONSOL Energy Drive
Canonsburg, PA 15317-6506


Phone:
724/485-4018
 
Fax:
724/485-4849
 
e-mail:
jbrettharvey@consolenergy.com
Web:
www.consolenergy.com
 



J. BRETT HARVEY
Chairman and Chief Executive Officer
December 18, 2012


William J. Lyons
3203 Washington Pike
Bridgeville, PA 15017
 

Re: Acknowledgement


Dear Bill:


As you know, in recognition of your service with CONSOL Energy Inc. (the
"Company"), the Company, with the approval of the Compensation Committee of the
Company’s Board of Directors, has determined to award you a discretionary bonus
in the amount of $395,500 (the "Discretionary Bonus"), subject to your execution
and delivery of this letter.


By signing this letter, you hereby acknowledge that if the Compensation
Committee determines that 2012 short-term incentive compensation bonuses are
earned and payable pursuant to the terms of the Executive Annual Incentive Plan
(the "2012 STIC Bonuses"), the Compensation Committee will exercise its right of
negative discretion with respect to the 2012 STIC Bonus pay-out and reduce your
2012 STIC Bonus pay-out amount payable in 2013 by the amount of the
Discretionary Bonus. You hereby expressly acknowledge such reduction will occur
if the 2012 STIC Bonus is deemed earned by the Compensation
Committee.                            


/s/ J. Brett Harvey
     J. Brett Harvey
Chairman of the Board and Chief Executive Officer
(Principal Executive Officer)



ACKNOWLEDGED AND AGREED BY:
/s/ William J. Lyons

William J. Lyons
December 19, 2012


